TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 25, 2015



                                      NO. 03-14-00721-CV


                                    Raul Martinez, Appellant

                                                 v.

 Deutsche Bank National Trust Company as Trustee for Ameriquest Mortgage Securities,
 Inc.; Asset-Backed Pass-Through Certificates Series 2003-6; Homeward Residential, Inc.;
                           and Juanita Strickland, Appellees




           APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on October 28, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and the court below.